Per Curiam :
This is not the case of a parol sale of land. It is a resulting trust. It arose from the payment of a portion of the purchase money at the time of the purchase. It does not rest on a subsequent agreement. The evidence is clear, specific, and most ample to establish the agreement of the parties to purchase for their joint benefit, followed by the- purchase in pursuance of that agreement, and a joint payment of the purchase money.
This was followed by a joint possession of some fifty years. During this time large and valuable improvements were made thereon at their joint expense, and the right of each to a share in the land was frequently admitted by Joshua Ackley, in express and clear language.
The evidence to establish the trust was amply sufficient to submit to the jury and justifies the verdict.
Judgment affirmed.